DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines 
Claims 1-3, 6-8, 10-11, 13, 15, 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 5 ,7 and 13  of U.S. Patent No. Sommers US 10,032,388 and in view of the Hillers et al “TEREBES: Welding Helmet with AR capabilities” Proceedings / Virtual and Augmented Reality Status Conference 2004 : [Leipzig, February 19 - 20, 2004] / Federal Ministry of Education and Research.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1, 9, 21 and 25:  Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 1.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
The ‘388 patent is silent on the teaching of “filter screen configured to attenuate or the filter light” and “a camera sensor position to capture one or more images or video through the filter screen when the first display is coupled to the protective shell”.  However, the Hiller reference provide a teaching of “filter screen configured to attenuate or the filter light” (see FIG. 3 ) and “a camera sensor position to capture one or more images or video through the filter screen when the first display is coupled to the protective shell” (see Hillers FIG 3.  The camera cover shown below acts as a light filter since it is inherent that light passing through any medium will be attenuated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hiller reference with the teaching wherein the protective 

Claims 2 and 22: Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 2.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 3 and 13: Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 3.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 4:  Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 4 of the patent application.
Claim 6: Claim 3 of the ‘388 patent anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 6.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman
Claim 8: claims 5 of the ‘388 patent anticipates the current patent applicant.  
Claim 10: the limitation of claims 3 of the ‘388 patent applicant anticipates the current claim 10.  
Claim 11:  The limitation of claims 3 and 7 of the ‘388 patent applicant anticipates the current claim 11.   
Claim 15:  The limitation of claims 3 and 7 of the ‘388 patent applicant anticipates the current claim 15.	
Claim 17:  The limitation of claim 1 and 7 of the ‘388 patent applicant anticipates the current claim 17.	   
Claim 18:  The limitation of claim 1, 5 and 7 of the ‘388 patent applicant anticipates the current claim 18.	  
Claim 19:  The limitation of claim 1, 5, 7 and 13 of the ‘388 patent applicant anticipates the current claim 19.	  
Claim 20: Claim 3, 7 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 2.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 24: Claim 3 of the ‘388 patent  anticipates the current patent applicant.

Claims 4, 5, 7, 12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 ,7 and 13 of U.S. Patent No. 10,032,388 in view of Hillers et al “TEREBES: Welding Helmet with AR capabilities” Proceedings / Virtual and Augmented Reality Status Conference 2004 : [Leipzig, February 19 - 20, 2004] / Federal Ministry of Education and Research. 
Claims 4 and 12:  The ‘388 patent is silent on the teaching of wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera sensor configured to capture images or video through the filter screen.
However, the Hiller reference provides wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera sensor configured to capture images or video through the filter screen (see Hillers FIG 3.  The camera cover shown below acts as a light filter since it is inherent that light passing through any medium will be attenuated).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hiller reference with the teaching wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera sensor configured to capture images or video through the filter screen, as taught by Hillers, in order to protect the sensitive sensor from the light of the welding process.  

Claims 5:  The ‘388 patent is silent on the teaching of wherein the protective shell comprises an augmented reality grind shield wherein the protective shell comprises an augmented reality grind shield and a processor configured to:
receive the data from the camera sensor;
process the data to derive the welding metric ; and
display the welding metric via the augmented reality grind shield.  
However, the Hillers reference provides a teaching  wherein the protective shell comprises an augmented reality grind shield (see FIG. 3) and a processor configured to:

process the data to derive the welding metric (see page 6 last paragraph “features like distance between a welding torch and the workpiece” or “the angle of the torch”) ; and
display the welding metric via the augmented reality grind shield (see FIG. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 388 patent with the feature of  receive the data from the camera sensor; process the data to derive the welding metric ; and display the welding metric via the augmented reality grind shield; as taught by Hillers, in order to present situational awareness during the welding process.  

Claim 7: Claims 3 and 6 of the ‘388 patent anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 7.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 14:  Claim 6 of the ‘388 patent  provides teaching wherein the processor is configured to: 
receive, via the communication system, second data representative of a work piece,  welding system and or a welding systems (see claim 6 line 3-5);
derive the welding metric based on second data(claim 6 line 6-7); 
and display  welding the virtual welding environment via the image generation system(see claim 6 line 8).
Claim 16:  The ‘388 patent silent on the teaching teaching wherein the sensor includes a current and voltage sensor.    The Hiller reference provides a teaching wherein the sensor includes a current and voltage sensors (see page 7 paragraph 3-4).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 388 patent with the feature of  includes a current and voltage sensor; as taught by Hillers, in order to present situational awareness during the welding process.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 30 recite the limitation "the welding metric" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg US 1,842,675 and in view of Huh US 2007/0079417
Claim 26:  The Kannenberg reference provides a teaching of welding helmet systems (see FIG. 1 col. 1:1-5 “mask worn during the performance of welding …”), comprising:
	A protective shell (see col. 2:55-60 “mask a”) comprising an adjustable headgear suspension (see col. 3:45-55 suspension “z” that connects the mask with the headband). 
	The Kannenberg reference is silent on the teaching of a first welding display systems configured to couple and decouple from the adjustable headgear suspension.  However, the Huh reference provides a teaching of a first welding display systems configured to couple and decouple from the adjustable headgear suspension (see paragraph 24-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kannenberg reference with the 
Claim 27:  The Kannenberg reference provides a teaching wherein the protective shell comprises of a welding helmet or a protective face shield (see col. 2:55-60 “mask a”).  
Claims 29-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg US 1,842,675 and in view of Huh US 2007/0079417 and further in view of Becker US 2015/0375323
Claim 29: The combination of Kanenberg and Huh reference is silent on the teaching of wherein the welding metric is derived from data received from a sensor, and the first welding display system is further configured to transmit the data or the welding metric to a second welding display system. 
 However, the Becker reference provides a teaching of wherein the welding metric is derived from data received from a sensor (see paragraph 184-185 an example welding metric welding angle that is outside the threshold is displayed on the display) , and the first welding display system is further configured to transmit the data or the welding metric to a second welding display system (see paragraph 84 “An external display 34 is coupled to the computer 18 to enable an individual located remotely from the welding system 10 to view data corresponding to the welding system 10”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannenberg and Huh reference with the feature of wherein the welding metric is derived from data received from a sensor, and the first welding display system is further configured to transmit the data or the welding metric to a second welding display system, as taught by the Becker reference, in order to provide the user with information that he/she needs to produce high quality welds (see paragraph 84).  
Claim 30:   The combination of Kanenberg and Huh reference is silent on the teaching wherein the welding metric welding speed. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kannenberg and Huh reference with the feature of the welding metric comprises at least one of welding speed, as taught by the Becker reference, in order to provide the user with information that he/she needs to produce high quality welds (see paragraph 84).  
Response to Arguments
With respect to applicant’s argument on the rejection under Double Patenting rejection on claims 1-3, 6-11, 13, 15 and 17-20; the applicant traverses the rejection.  However, the applicant also failed to state any argument on the traversal.  As such, the examiner takes the position that rejection under ODP are valid and shall be maintained. 
Claim 28 is objected due to its dependencies to a rejected claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715